Citation Nr: 0725431	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He died in May 2002, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1. The veteran died in May 2002; the death certificate lists 
the cause of death as failure to thrive due to or as a 
consequence of dysphagia, with other significant conditions 
contributing to death but not resulting in the underlying 
cause listed as dementia (cerebrovascular accident); the 
listed cause of death was first clinically demonstrated many 
years after his period of active service.

2. There is no competent evidence to show that the veteran's 
listed cause of death from a failure to thrive due to or as a 
consequence of dysphagia, with contributing dementia 
(cerebrovascular accident), was due to any disability that 
was incurred in service from December 1942 to October 1945, 
manifested during the first post-service year, or was 
otherwise related to service.  

3. At the time of the veteran's death, service connection was 
in effect for the following disabilities, none of which is 
shown to have caused or contributed materially in producing 
or hastening the veteran's death:  partial, incomplete 
paralysis of the left radial nerve (rated 40 percent 
disabling); scars of the left arm and forearm (rated 30 
percent disabling); scars of the left hip (rated 20 percent 
disabling); and scar of the chest (rated noncompensable), for 
a total combined rating of 70 percent, effective from August 
1946.  


CONCLUSION OF LAW

The veteran's cause of death from a failure to thrive due to 
or as a consequence of dysphagia, with contributing dementia 
(cerebrovascular accident), was not due to disease or injury 
that was incurred in or aggravated by service, or proximately 
due to or the result of a disability that was presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided post-adjudication VCAA notice 
by letter, dated in June 2005.  The VCAA notice advised the 
appellant of what was required to prevail on her claim for 
Dependency and Indemnity Compensation (DIC) benefits, that 
is, service connection for the cause of the veteran's death 
and what that requires (namely, the evidence must show that 
the condition causing the veteran's death had its onset in 
service or was permanently aggravated by service); what 
specifically VA had done and would do to assist in the claim; 
and what information and evidence the appellant was expected 
to furnish.  The RO specifically informed the appellant that 
VA would assist her in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the appellant had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  She was asked to submit any 
evidence in her possession that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date of the disability). 

As to the degree of disability assignable and effective date 
of the disability, as the claim is denied, no disability 
rating or effective date can be assigned as a matter of law, 
so there can be no possibility of any prejudice to the 
appellant with respect to any defect in the VCAA notice as 
the degree of disability assignable and the provision for an 
effective date.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Further, to the extent that the VCAA notice letter of June 
2005 was provided after the initial adjudication, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
was cured without prejudice to the appellant because she had 
a meaningful opportunity to participate effectively in the 
processing of the claim.  That is, she had the opportunity to 
submit additional argument and evidence and to address the 
claim at a hearing, but she declined to request a hearing.  
Additionally, the claim was readjudicated following 
substantial content-complying notice as evidenced by the 
supplemental statements of the case in June 2006 and August 
2006.  And in September 2006 and August 2007, the appellant's 
representative presented written argument in support of the 
claim.  As the timing error did not affect the essential 
fairness of the adjudication of the claim, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant was afforded the 
opportunity for a hearing, but she declined to request a 
hearing.  The RO has obtained the veteran's service medical 
records, as well as private medical records from I-J.C., 
M.D., dated from May 2000 to May 2002, identified by the 
appellant.  The appellant has furnished a copy of the 
veteran's death certificate.  She has not identified any 
additionally available evidence, to include VA records, for 
consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in the 
form of obtaining a VA opinion in July 2005, in an effort to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  The 
Board now proceeds to review the merits of the claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disease, if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that disability 
which is causally related to service was either a principal 
or contributory cause of the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).



Analysis 

In this case, the appellant contends that the veteran's death 
was caused by disability incurred in service.  Specifically, 
she maintains that the veteran died as a result of the combat 
injuries he suffered during service.  She asserted in one 
statement that no one in the veteran's family has died from 
stroke (they all had heart attacks) and that the veteran was 
treated by a chiropractor for his service-connected hip 
injury ever since his return from service.  
 
The veteran's death certificate shows that the veteran died 
at his residence in May 2002 and that the cause of death was 
listed as failure to thrive due to or as a consequence of 
dysphagia, with other significant conditions contributing to 
death but not resulting in the underlying cause listed as 
dementia (cerebrovascular accident).  An autopsy was not 
performed.  At the time of the veteran's death, service 
connection was in effect for the following service-connected 
disabilities:  partial, incomplete paralysis of the left 
radial nerve, rated as 40 percent disabling; scars of the 
left arm and forearm, rated as 30 percent disabling; scars of 
the left hip, rated as 20 percent disabling; and scar of the 
chest, rated as noncompensable.  The total combined rating 
was that of 70 percent, effective from August 1946.  

The service medical records show that in December 1944, the 
veteran sustained several injuries in combat, from shell 
fragments and from gunshots by an enemy sniper, in the left 
upper extremity, left chest wall, and left hip.  He underwent 
surgery in December 1944 to clean wounds, in January 1945 for 
a secondary closure of the left iliac crest wound, and in 
February 1945 for excision of a neuroma of the left radial 
nerve of the upper arm, external neurolysis of the left 
radial nerve in the forearm, and removal of a foreign body 
from the left arm adjacent to the radial neuroma.  



After the last surgery, the veteran was found by a board of 
medical officers in March 1945 to be unfit for further duty 
due to the following:  penetrating shell wound (HE, or high 
explosive) of the left upper arm involving skin, muscle, and 
nerve; perforating shell wound (HE) of the left forearm 
involving skin, muscle, and nerve; lacerating wounds of the 
left radial nerve in the upper arm and forearm; penetrating 
shell wound (HE) of the left posterior chest wall involving 
skin and muscle; perforating gunshot wound (sniper) of the 
left hip near the iliac crest involving skin, muscle, and 
bone; and fracture compound comminuted (FCC) of the left 
ileum in the region of the anterior superior spine.  He was 
given an extended furlough, and then in October 1945 when 
maximum hospitalization had been reached and he was 
recommended for discharge.  At discharge in October 1945, 
with regard to the paralysis of the left radial nerve, it was 
noted that the veteran had improved following the 
neurorrhaphy in February 1945 but that he still had residual 
weakness of the extensors on the left and hypesthesia over 
the radial distribution.  

After service, the medical records show that the veteran 
underwent a VA examination in April 1946, showing partial 
incomplete paralysis of the left radial nerve, a surgical 
scar of the left arm, a bullet wound of the left iliac area 
with defect of the left iliac crest, and shrapnel wounds of 
the left arm and chest.  At the time of another VA 
examination in June 1949, the veteran was diagnosed with 
residual penetrating wound of the left arm and forearm, 
healed fracture of the left ilium, healed shrapnel wound of 
the back, chest wound not found, partial incomplete paralysis 
of the left radial nerve, and metallic foreign body in the 
left chest by X-ray.  

Private treatment records dated from May 2000 to May 2002 of 
the veteran show treatment for and reference to a variety of 
ailments to include the veteran's history of cerebrovascular 
accident with left hemiparesis (onset in the 1990s), coronary 
artery disease with myocardial infarction (onset in 2001), 
congestive heart failure, depression, peripheral vascular 
disease, benign prostatic hypertrophy with cystitis, urinary 
tract infection, and memory deficit with a question of 
dementia.  

A December 2001 record noted the veteran's poor appetite, and 
the diagnoses were urinary tract infection and failure to 
thrive, possibly due to age, congestive heart failure, and/or 
coronary artery disease.  At the time of a home visit made 
nine days before his death, the veteran was seen with such 
"new problems" as poor appetite, skin lesions on the balls 
of the feet, and deterioration of conditions (his "admitting 
diagnoses" were listed as cerebrovascular accident with left 
hemiplegia, depression, coronary artery disease, and 
congestive heart failure).  The assessments were failure to 
thrive, skin ulcer, possible pneumonia, and dysphagia.  

In July 2005, the RO sought a VA medical opinion to address 
whether or not the veteran's cause of death was related to 
his period of military service.  The examiner reviewed the 
claims file, to include the service medical records, and made 
particular note of various service medical records, VA 
examination results, and post-service private medical 
treatment.  The examiner commented that from the findings, it 
was not evident that the wounds sustained during wartime had 
any direct relation to the causes of death or the actual 
etiology of death.  The examiner expressed the opinion that 
it was less than likely as not that the service-connected 
disabilities caused or contributed to his death.  

In short, the medical evidence in the record does not relate 
the veteran's cause of death to his period of his active 
duty, or to the first post-service year, more than 55 years 
earlier.  Nor does the medical evidence show that the 
veteran's listed cause of death was related to any disability 
that was incurred in or aggravated during service, or 
manifested within the first post-service year.  

In view of the foregoing, the Board finds that there is no 
favorable evidence to show that the veteran's listed cause of 
death from a failure to thrive due to or as a consequence of 
dysphagia, with contributing dementia (cerebrovascular 
accident), was due to any disability incurred in service, or 
manifest within the year following his recognized service.    

Although the appellant's asserts that the veteran's death was 
a result of combat injuries sustained during service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge, such as questions 
relating to causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Once the appellant goes beyond the description of the 
symptoms or features of the veteran's service-connected 
disabilities and his terminal illness to expressing an 
opinion that involves a question of medical causation, such 
as the cause of death, competent medical evidence is required 
to substantiate the claim.  This is so because the question 
of medical causation of the veteran's death involves medical 
knowledge of accepted medical principles pertaining to the 
history, manifestation, clinical course, and character of the 
condition or conditions leading to death, which is beyond the 
competency of a layperson because such is not capable of lay 
observation.  For these reasons, the Board rejects the 
appellant's statements as competent evidence sufficient to 
establish the cause of the veteran's cause of death.  
Jandreau v. Nicholson, No. 07-7092, 2007 WL 1892301 (Fed. 
Cir. July 3, 2007).  

The Board concludes that the weight of the competent evidence 
demonstrates that the underlying cause of death was not 
caused by any disability incurred in service, manifested with 
the first post-service year, or otherwise related to service.  
The underlying cause of death is nonservice-connected, and 
the requirements of service connection for the cause of the 
veteran's death have not been met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b). 




ORDER

Service connection for the cause of the veteran's death.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


